UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7609


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERIC LAMONT CARTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:01-cr-00163-H-1)


Submitted:    December 16, 2008            Decided:   December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Lamont Carter, Appellant Pro Se.     George Edward Bell
Holding, United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Lamont Carter appeals the district court’s order

denying relief on his motion for reduction of sentence filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Carter,    No.   5:01-cr-00163-H-1   (E.D.N.C.    Aug.    4,   2008).     We

dispense    with   oral   argument   because     the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                     2